Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicant’ amendment and remarks submitted February 25, 2021 is acknowledged.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-15, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Walgreens Maximum Strength Oral Anesthetic Paste (https://dailymed.nlm.nih.gov/dailymed/fda/fdaDrugXsl.cfm?setid=2ef0eb2c-b614-44e2-b9b3-97b02c654977&type=display retrieved on November 20, 2020), and Ip et al. (“What are pharmacists recommending for infant teething treatment,” J. Am. Pharm. Assoc. 2018. Vol. 58, pp 79-83.) in view of Bucks et al. (US  6,277,364 B1), ESSACHEM9R) ® BW ( http://www.tc-usa.com/wp-content/uploads/2018/08/essachem-BW.pdf), and Supamhiton et al. (US 2017/0354733 A1)
Walgreens Maximum Strength oral anesthetic paste, a commercially available benzocaine paste (on sale at least before 2018 see, Ip et al) has been known for treatment of cold sores, fever blisters. The Paste comprises 20% benzocaine, and other inactive ingredients: petrolatum, cellulose gum (film forming), gelatin, menthol, methyl salicylate, pectin (film forming), 
The cited references as a whole do not teach expressly the further employment of a colorant, the particular film formers, the oil absorber, the slip modifier and the particular amounts of each of the ingredients herein defined.  
However, Bucks et al. teach one of the film formers herein, polyolprepolymer-14, a polyurethane, is known for protecting the skin in cosmetic/topical composition, such as an ointment. See, particularly, the abstract, col. 8, lines 28-50, wherein the polyurethane may be in the range of 0.1 to 25% of the total ointment composition and amount of petrolatum is in the range of 27 to 96%. 
ESSACHEM9R) ® BW reveals that ESSACHEM9R) ® BW, INCI name: behenyl olivate, derived from olive oil, is a commercially available skin care ingredient. It will thicken oils while leaving a soft silky after feel on spread. The amount used in a skin care composition is in the range of 2 to 8%. See, the entire document. 
Supamhiton et al. teach an ointment for topical application, which may be formulated to contain benzocaine, as well as other inorganic topical ingredients, such as titanium dioxide. See, particularly, paragraphs [0091] to [0098]. The composition may further comprise one of more dye and/or pigments, including, but not limited to: titanium dioxide, natural mined and synthetic iron oxide, inorganic oxide and filler (kaolin, talc, silica, mica), D&C colors, FD&C colors. See, paragraph [0067]. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to further include a colorant in a topical benzocaine ointment composition and to use the composition for treatment of cold sure..
A person of ordinary skill in the art would have been motivated to further include a colorant in a topical benzocaine ointment composition and to use the composition for treating cold sore because ointment compositions are known to be formulated with various colorants, including those recited herein: titanium dioxide and iron oxide. Further, adding a colorant to a topical/cosmetic composition for aesthetic purpose would have been within the purview of ordinary skill in the art, particularly, since the cold sores are generally located on or around the lip. One of ordinary skill in the art would have been motivated to make the topical therapeutic composition with cosmetic/aesthetic functions.  The employment of the particular “film formers” herein: polyolprepolymer-14 and behenyl olivate (claim 9) in the topical composition would have been obvious because of their known benefits: protecting the skin and leaving a soft silky after feel on spread. As to the particular amounts of each of the ingredients in claims 1, 10, 12 15, and 26, note, the optimization of a result effective parameter, e.g., the effective amounts of each of the known ingredients herein for their known functions, particularly, within the range generally known in the art, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Walgreens Maximum Strength Oral Anesthetic Paste (retrieved on November 20, 2020), and Ip et al. (“What are pharmacists recommending for infant teething treatment,” J. Am. Pharm. Assoc. 2018. Vol. 58, pp 79-83.) in view of Bucks et al. (US  6,277,364 B1), ESSACHEM9R) ® BW ( http://www.tc-usa.com/wp-content/uploads/2018/08/essachem-BW.pdf), and Supamhiton et al. (US 2017/0354733 A1) for reasons discussed above, and in further view of Withiam et al. (US 2006/0105004 A1).
The teachings of Walgreens Maximum Strength Oral Anesthetic Paste (retrieved on November 20, 2020), and Ip et al. (“What are pharmacists recommending for infant teething treatment,” J. Am. Pharm. Assoc. 2018. Vol. 58, pp 79-83.) in view of Bucks et al. (US  6,277,364 B1), ESSACHEM9R) ® BW ( http://www.tc-usa.com/wp-content/uploads/2018/08/essachem-BW.pdf) have been discussed above. The cited references do not teach expressly the further employment of the oil absorber, calcium silicate.
However, Withiam et al. teach a cosmetic composition comprising an oil absorber, calcium silicate, which provide effective, long-lasting facial cosmetic coverage. See, particularly, the abstract. Withiam et al. disclosed that, in some case, an individual’s sebum production is so high that it liquefies the cosmetic pigment layer, resulting in a rapid removal of the facial cosmetic either by physical friction/abrasion or by liquid flow, and the employment of oil absorber would resolve the issue. See, paragraphs [0006] to [0007]. The amount of the oil absorber is in the range of 0.1 wt% to 25 wt %. See, the claims
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to further employ the oil absorber, calcium silicate in the topical benzocaine composition. 
A person of ordinary skill in the art would have been motivated to further employ the oil absorber, calcium silicate in the topical benzocaine composition because the oil absorber would prevent the composition from premature removal. As to claim 17, note, the optimization of a In re Boesch and Slaney (CCPA) 204 USPQ 215. 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walgreens Maximum Strength Oral Anesthetic Paste (retrieved on November 20, 2020), and Ip et al. (“What are pharmacists recommending for infant teething treatment,” J. Am. Pharm. Assoc. 2018. Vol. 58, pp 79-83.) in view of Bucks et al. (US  6,277,364 B1), ESSACHEM9R) ® BW ( http://www.tc-usa.com/wp-content/uploads/2018/08/essachem-BW.pdf), and Supamhiton et al. (US 2017/0354733 A1) for reasons discussed above, and in further view of Claude-Foly et al. (US 2013/0295148 A1).
The teachings of Walgreens Maximum Strength Oral Anesthetic Paste (retrieved on November 20, 2020), and Ip et al. (“What are pharmacists recommending for infant teething treatment,” J. Am. Pharm. Assoc. 2018. Vol. 58, pp 79-83.) in view of Bucks et al. (US  6,277,364 B1), ESSACHEM9R) ® BW ( http://www.tc-usa.com/wp-content/uploads/2018/08/essachem-BW.pdf), and Supamhiton et al. (US 2017/0354733 A1) have been discussed above.
The cited references as a whole do not teach expressly the further employment of the particular “slip modifiers” herein recited.
However, Claude-Foly et al. teach that polymer microsphere, such as hexamethylene diisocyanate/trimethylol hexyllactone
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to further incorporate the “slip modifiers”, the microsphere polymer and silica, and mica and titanium dioxide in the topical benzocaine composition . 
A person of ordinary skill in the art would have been motivated to further incorporate the “slip modifiers”, the microsphere polymer and silica, and mica and titanium dioxide in the topical benzocaine composition because the recited polymer microsphere and inorganic materials are known to be used in topical/cosmetic composition for their known functions: as fillers, colorants. Furthermore, the optimization of a result effective parameter, e.g., the effective amount of the oil absorber, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. 
Response to the Arguments
Applicants’ amendments and remarks submitted February 25, 2021 have been fully considered, but found unpersuasive.
As to the “essentially free of water”, note, Walgreen’s Paste do not contain or require to contain any water. 
Applicants contend that Supamhiton reference “focus on” aqueous dispersions for delivery of active molecular compounds and does not disclose skin care composition containing benzocaine, applicants further contend that Walgreens and Supamhiton are different at least with respect to physical form and independent use, and thus, would have no motivation to combine the teachings of Walgreen  and Supamhiton. The arguments are not probative.  it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Supamhiton is reasonably pertinent to the particular problem with which the applicant was concerned. Particularly, Supamhiton reveals that the use of aesthetic/cosmetic component, such as dye, pigment (colorant), emollients, fragrances, in a topical therapeutic composition would have been within the purview of ordinary skill in the art. Further, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). The disclosure of Supamhiton reveal the state of the art that use aesthetic/cosmetic components in topical therapeutic composition are common and well-known. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627